                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DIS'I'R1CT OF CALIFORNIA
  U NITED STATES OF AMERICA,                                                      c~nsr r~t!rvi~t-.K
                                                          r>~_f~tNr~rr
                                   v.                                                       CK 19-00568-AB-4
  ~~taria F,sther Ponce,
                                                                                       ORDER OF TEMPORARY DETENTION
                                                                                         PENDING HEARING PURSUANT
                                                    ~~FNF:r~~.~rvT~s~.                      TO BAIL REFORiVI ACT


    [.Jpon motion of Defendant                                                                 , I'1' 1S ORDERED that a detention hearing
is set for Tuesday                                                         ~o/li2oi9           , at 2:00      ❑a.m./ ~p.m. before the
Honorable ste~e trim                                                                           , in Courtroom SOU

     Pending this hearing, the defendant shall he held in custody by the United States Marshal or
                                                                             and produced for the hearing.
                             (Other c:is~odial officer)

                                                                  .,,_,,,,R_ ~.__,.
                                                           ~..m.--a-~.....,~-~_.-~'
Dated:           9/27/?Ol9                                                       ~_.~..
                                                          Steve Kim, U.S. Magistrate Judge




                       ORDER OF'PF,~1POR;IRY Df:l'E~7'lON PENDING HE:IRING P[,'RSUA1"I' TO 13:11L REFORRI AC.1.
CR-G6 11 Q/97)                                                                                                                     Page 1 of 1
